[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CLARIFICATION OF THE DECISION AS TO THE AMOUNT OF THE JUDGMENT
The court entered judgment in favor of Capital Light  Supply Co. in the amount of $33,286.71 together with attorneys fees in the amount of $5,000. This totals $38,286.71. En footnote 1 on page 10 of the court's decision reference was made to the $34,221.26 which was recovered by Capital Light  Supply Co. from garnished funds of Maklari Electric. This amount is to be subtracted from the $38,286.71 leaving a balance owed Capital Light  Supply Co. of $4,065.45.
  ____________________ Hennessey, J.